Citation Nr: 0729937	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  95-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a jaw disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for syncope (fainting 
spells).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which reopened and denied a claim for service 
connection for a low back disability and denied service 
connection for a jaw disability.  By a February 1997 
decision, the Board found that new and material evidence had 
been submitted to reopen a claim for service connection for a 
low back disability and remanded the claims for service 
connection for low back and jaw disabilities for additional 
development.  In August 2000, the claims were again remanded 
by the Board for further development.

This case is also before the Board on appeal from a July 2005 
rating decision of the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for syncope.

In November 1995, the veteran testified before a hearing 
officer at the RO with respect to his claims for service 
connection for disabilities of the low back and jaw.  

In his December 2006 substantive appeal the veteran requested 
a personal hearing before the Board.  In May 2007 the RO 
denied the request for hearing due to his incarceration 
through 2023.  The prison warden has indicated to the RO that 
the Department of Corrections will not transport the veteran 
for a VA examination.  The RO reasonably concluded that the 
warden would likely refuse to allow the veteran to attend a 
personal hearing at the Regional Office.  

VA regulations specifically require that a hearing on appeal 
before the Board shall be held at one of two places at the 
option of the appellant: (1) in Washington, D.C.; or (2) at a 
VA facility having adequate physical resources and personnel 
for the support of such hearings. 38 C.F.R. § 20.705 (2006).  
The veteran has not requested the rescheduling of the hearing 
at a location mandated by VA regulations. Therefore, the 
Board is without jurisdiction to grant the veteran's request. 
The veteran's claim will thus be adjudicated without further 
delay based upon all the evidence presently of record. See 38 
C.F.R. § 20.702(d).

Finally, in the December 2006 substantive appeal the veteran 
appears to have claimed entitlement to service connection for 
a dermatologic condition, to include as due to herbicide 
exposure.  As this claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The issues of entitlement to service connection for 
disabilities of the back and jaw are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a February 1986 rating 
decision that denied service connection for syncope.

2.  Evidence added to the record since the February 1986 
final decision does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the appellant's claim and does 
not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The February 1986 rating decision that denied service 
connection for syncope is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for syncope.  38 U.S.C.A 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2004, December 
2004, and March 2006; a rating decision in July 2005; and a 
statement of the case in November 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the December 2006 statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for syncope as well as the evidence required by the 
underlying claim for service connection, further amended 
notice to the veteran would not provide a basis to grant this 
claim.  The Board again observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to obtain a medical opinion or examination 
because new and material evidence has not been submitted to 
reopen the underlying claim.  38 C.F.R. § 3.159(c)(4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran received an honorable discharge for his first 
period of active duty service from February 1968 to October 
1979.  A January 1986 VA administrative decision determined 
that the veteran's second period of service from October 1979 
to April 1984 resulted in a dishonorable discharge by reason 
of the sentence of a general court martial.  38 C.F.R. § 3.12 
(2006).  Therefore, the veteran is only entitled to VA 
compensation benefits or healthcare for any condition from 
his first period of service.

In a decision dated in February 1986, the RO denied the 
veteran's claim for service connection for syncope.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the February 1986 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence before VA at the time of the February 1986 
rating decision consisted of service medical and personnel 
records and a VA hospital report.  The RO found that the 
veteran's syncope existed prior to service and was not 
aggravated by service.

The service medical records show treatment of syncopal 
episodes.  An April 1972 hospital record notes that "he has 
passed out many times as a child and also when he first came 
into the Army."  An August 1978 report of medical care also 
notes a history of childhood syncope.

The evidence submitted to VA after the February 1986 rating 
decision includes private medical records dated from October 
1993 to April 2005; VA medical records dated from August 1985 
to March 1997; and the veteran's statements in support of 
claim dated in September 2005, October 2006, and January 
2006.  The new evidence shows that the veteran currently has 
syncope.  This was established at the time of the previous 
final decision.  None of the new competent evidence links the 
veteran's current syncope to service or any way or provides 
any evidence as to whether syncope was incurred in or 
aggravated during is service.  Therefore, the new evidence is 
not material because it does not relate to an unestablished 
fact necessary to substantiate a claim and does not raise a 
reasonably possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the February 1986 rating decision denying the veteran's claim 
for service connection for syncope.

The Board finds that the additional evidence submitted after 
the February 1986 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed syncope was incurred in or 
aggravated by service or is proximately due to or the result 
of some disease or injury incurred in or aggravated by 
service.

The lay statements from the veteran are redundant of 
previously considered contentions and therefore are not new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The contentions raised are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the evidence is not new.  His statements are not 
material to the critical issues in this case of whether the 
his current syncope is related to his active duty.  Moray v. 
Brown, 5 Vet. App.  211 (1993).  Therefore, the Board finds 
that new and material evidence has not been submitted and the 
veteran's claim is not reopened.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for syncope is 
not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
syncope, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a back disability 
and for a jaw disability.

Review of the record reveals the appellant is incarcerated in 
prison.  VA has a statutory obligation to assist veterans in 
the development of their claims.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 
(1995).  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran alleges that he injured his back in service 
during a fall from a tower while on guard duty in May 1970 
and when he slipped in a truck in July 1974.

The Board notes that the veteran's January 1968 enlistment 
examination report is void of findings, complaints, symptoms, 
or diagnoses of a back disability.  Accordingly, the veteran 
is therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the service medical records are negative for treatment 
contemporaneous with a reported fall from a tower in May 
1970.  However, the service medical records show that in July 
1974, the veteran was treated for low back pain after 
slipping in a truck.  The assessment was muscle spasms from 
L2-S2.  In September 1974, he was placed on a temporary 
profile for low back pain with first degree 
spondylolisthesis, L5-S1.  A March 1975 report notes a 
variation in the articulation of the posterior facets at L5-
S1 with suspicion of a possible pars defect.  Although 
probable spondylolisthesis was diagnosed, an April 1975 x-ray 
examination of both oblique views of the lumbo-sacral spine 
demonstrated normal preservation of the intervertebral disc 
spaces with no evidence of a pars defect.  Clinical findings 
in an October 1977 annual examination report show a normal 
spine.  The physician noted that he was thought to have low 
back pain, but that he was normal at present.  In July 1982, 
he complained of mid-back pain after lifting approximately 
thirty pounds which was diagnosed as low back strain.  Post-
service medical records show continued treatment of a low 
back disability.  In February 2003, an x-ray examination of 
the lumbar spine which revealed a spina bifida occulta 
deformity at L4-5 and L5-S1.  As spina bifida occulta is a 
congenital deformity, the Board finds that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence that at the very least, the veteran's spina bifida 
occulta deformity of the lower back existed prior to service.

Post-service medical records include VA treatment records and 
private medical records which show treatment for low back 
pain due to degenerative joint disease.  In August 1995, he 
was evaluated by an osteopathic physician and reported a 
history of the 1970 fall from a tower in service.  Pertinent 
diagnoses included late effects of accidental fall, multiple 
intersegmental vertebral spinal disrelationships of motor 
units with accompanying paraspinal myospasm and neuromyalgia, 
radicular syndrome to the left lower extremity, lumbar 
radiculitis presenting as pain to the buttocks and legs via 
the lumbosacral plexus, post-traumatic neurovascular 
compression syndrome, degeneration of lumbar disc, lumbar 
plexus disorder, and myofascitis of the lumbar area.  The 
physician stated that these findings were consistent with the 
usual sequela of physical insults suffered in hyperkinetic 
traumatic type force injuries, such as the one described by 
the veteran and opined that his injuries were permanent in 
nature.

In January 2006, a VA examiner opined that the veteran's 
present low back disorder is a mild facet degenerative disc 
at L4-5 and L5-S1 and is consistent with the findings of 
someone his age.  The veteran did not report to the 
examination, however, because he is currently incarcerated.  
The examiner stated that the onset of the condition cannot be 
determined since it is a gradual manifestation of aging.  
While mentioned in the service medical records, he noted that 
spondylolisthesis was not confirmed by x-ray evidence and 
therefore was not aggravated by service.  The examiner opined 
that it is not as least as likely as not that the veteran's 
low back disability is related to any injury or disease 
during service from February 1968 to October 1979.  However, 
the report is negative for any reference to spina bifida.  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination addressing whether the veteran's spina bifida was 
aggravated by the veteran's service from February 1968 to 
October 1979, is necessary.

The veteran also claims that his current jaw disability is 
related to his service.

The service medical records show that the veteran sustained a 
non-displaced nasal fracture in July 1975 when his face hit a 
windshield during a traffic accident.  An April 1976 hospital 
record notes "tmj" left pain dysfunction.  In May 1976, he 
was discharged in good condition.  A May 1976 dental report 
shows a diagnosis of injury to face; myofacial pain, left 
temporalis muscle.

In October 2005, a VA dental opinion was provided.  As was 
previously stated, the veteran did not report to the 
examination, because he is currently incarcerated.  The 
examiner noted that a review of the claims file revealed 
insufficient evidence to declare with absolute certainty 
whether any jaw condition exists or does not exist.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 76 (1995).  Thus, while VA 
has obtained a medical opinion, the Board finds that the 
opinion is inadequate, given that an accurate assessment of 
the veteran's condition could not be determined.  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent possible, an additional 
examination addressing whether any current jaw is related to 
service is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the January 2006 opinion to 
review the veteran's claims folder.  This 
review should be indicated in the report.  
If this examiner is not available, please 
forward this request to another examiner.  
No further examination of the veteran is 
necessary unless the examiner determines 
otherwise.  The examiner should answer 
this opinion request:

Is it at least as likely as not (50 
percent probability or more) that 
spina bifida occulta was aggravated 
(increased in severity beyond the 
natural progression of the disease) 
during the veteran's active service 
from February 1968 to October 1979 
as a result of a fall from a tower 
in May 1970 or a slip in a truck in 
July 1974.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any jaw disability.  If examination of 
the veteran at a VA facility is not 
feasible, request the medical personnel 
at the detention facility where the 
veteran is being held to examine him.  If 
this is not feasible, or the request is 
refused, a note to that effect should be 
placed in the claims folder.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination only if the 
examination is held by a VA examiner.  
The review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following:

a)  Diagnose any current jaw 
disability.

b)  If the veteran currently has a 
jaw disability, the examiner should 
provide an opinion as to whether it 
is at least as likely as not (50 
percent probability or more) that 
the jaw disability is due to or was 
aggravated by his active service 
from February 1968 to October 1979, 
to include his in-service treatment 
for complaints of jaw pain and a 
July 1975 traffic accident.

3.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


